Exhibit 99.1 Oxford Immunotec Enters into Definitive Agreement to Acquire Imugen OXFORD, United KingdomandMARLBOROUGH, Mass.,June 23, 2016(GLOBE NEWSWIRE) Oxford Immunotec Global PLC(Nasdaq:OXFD), a global, high-growth diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions, today announced it has entered into a definitive agreement to acquire substantially all of the assets of Imugen, Inc., a Massachusetts-based clinical laboratory focused on developing and performing specialized testing for tick-borne diseases, for $22.2 million in an all cash transaction expected to close on July 1, 2016. Acquisition Rationale ● Consistent with strategic vision: Imugen’s business fits well with our strategy to focus on immune-regulated conditions. Tick-borne disease fits within our target markets as, if untreated, they can become chronic infections. In addition, like TB, they can prey on those with weakened immune systems. Similar to our current products, Imugen’s tests derive many of their proprietary insights through prosecuting the immune system. ● Expands addressable market: The acquisition expands the Company into the attractive tick-borne disease market, which includes Lyme disease, increasing our total addressable market by $400 to $500 million. ● Leverages commercial resources: Imugen’s business has a high degree of call point overlap with our current TB business. We intend to leverage our existing sales and marketing infrastructure to increase Imugen’s revenue growth over time. ● Adds laboratory capabilities: Imugen’s Massachusetts laboratory will allow us to offer our T-SPOT®
